THE COURT
was of opinion, that if it was understood by the parties that the money was to be paid and the horse delivered to the plaintiff at the defendant’s house, it was incumbent on the plaintiff to prove a tender within the time, or that he attended at the defendant’s house on the last day ready to pay. and that the defendant was not there. If no place was understood between the parties, the plaintiff should have used reasonable diligence and endeavors to find the defendant and tender him the money, on or before the last day.